       Case 1:15-md-02657-FDS Document 1316 Filed 01/31/19 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF
                                  MASSACHUSETTS



IN RE : ZOFRAN® (ONDANSETRON)
PRODUCTS LIABILITY LITIGATION                         Case No. 1:17-cv-10066

This document relates to:                             MDL No. 1:15-cv-2657-

Amie L. Fluth v. GlaxoSmithKline LLC                  FDS



       DECLARATION IN SUPPORT OF PLAINTIFFS’ MOTION TO IMPOUND

       Pursuant to MDL Order No. 13 paragraph 10(c), Plaintiffs submit the following

Declaration in support of Plaintiffs’ Motion to Impound:

   1. Declarant, James C. Klick states that the Memorandum in Support of Motion to Compel

       Answers to Interrogatories and Responses to Request for Production Propounded Upon

       GSK by Plaintiff Amie Fluth and Exhibits 5 - 18 contain references to documents that have

       been identified as confidential by GSK or deposition testimony of a third party which

       neither defendant GSK nor third party has had opportunity seek to identify as confidential.

   2. Accordingly, Plaintiff Amie Fluth requests that the entire Memorandum in support of

       Motion to Compel Answers to Interrogatories and Response to Request for Production of

       Documents be filed under together with Exhibits 5 - 18.

                                                   Respectfully submitted,

                                                   HERMAN, HERMAN & KATZ, LLC


                                                   _/s/ James. C. Klick______________
                                                   JAMES C. KLICK - #7451
                                                   820 O=Keefe Avenue
                                                   New Orleans, Louisiana 70113
                                                   Telephone: (504) 581-4892
                                                   Facsimile: (504) 561-6024
         Case 1:15-md-02657-FDS Document 1316 Filed 01/31/19 Page 2 of 2



                                     CERTIFICATE OF SERVICE

       I hereby certify that on this 31st day of January, 2019, I served opposing counsel with a copy

of the above by electronic filing.



                                             _/s/ James. C. Klick______________
                                             JAMES C. KLICK
